Citation Nr: 1047779	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-01 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1976 to November 
1976, January 1978 to February 1980, and from August 2004 to 
November 2005.  

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee. 

The issue of entitlement to service connection for alcohol 
abuse secondary to posttraumatic stress disorder has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the entire time on appeal, the Veteran's PTSD has been 
productive of not more than reduced reliability and productivity 
with "difficulty" in establishing and maintaining effective 
work and social relationships.


CONCLUSION OF LAW

The criteria for a rating of 50 percent rating, but no higher, 
for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Veteran's increased rating claim for PTSD arises from his 
disagreement with the initial evaluation following the grant of 
service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, 
no further notice is needed under VCAA.

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records.  No additional records have been identified.

Next, the Veteran was afforded a VA examination in February 2008.  
The Board finds the above VA examination to be thorough and 
adequate.  The VA examiner personally interviewed and examined 
the Veteran, including eliciting a history from the Veteran, and 
provided the information necessary to evaluate his disability 
under the applicable rating criteria. 

The Board recognizes that during the pendency of the appeal, the 
Veteran indicated that his PTSD had worsened in severity.  The 
Veteran was scheduled for a more contemporaneous VA examination 
in December 2009 to determine the more recent severity of his 
PTSD; however, the Veteran failed to report to examination.  Such 
was referenced in the December 2009 Supplemental Statement of the 
Case.  Indeed, the Veteran, through his representative, 
acknowledged in a September 2010 statement that he did not report 
for the examination (and did not report any good cause for the 
failure) and simply argued that such an examination was 
unnecessary to support his claim for an increased rating.  The 
Board will therefore rate the claim based on the evidence of 
record.  See generally 38 C.F.R. § 3.655.  The Board finds that 
VA's duty to assist the Veteran is met.  Therefore, the available 
records and medical evidence have been obtained in order to make 
an adequate determination as to this claim.  

Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. § 4.1 
(2010).  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 
16 Vet. App. 436 (2002) (finding it appropriate to consider 
factors outside the specific rating criteria in determining level 
of occupational and social impairment).  

Where there is a question as to which of two separate evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required for 
that particular rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding the degree of disability, such doubt will 
be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010). 

At the outset, the Board notes that the Veteran is appealing the 
initial disability rating assigned for his PTSD.  As such, the 
claim requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999). 

The RO granted service connection for PTSD in a February 2008 
rating decision. 
Throughout the rating period on appeal, the Veteran has been 
assigned a 10 percent rating for his PTSD.  He contends that his 
symptoms are of such severity as to warrant an increased rating 
throughout this period.  

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, DC 9411.  Under this general 
rating formula, a
10 percent evaluation is warranted where the evidence 
demonstrates occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication. 

In order to be entitled to the next-higher 30 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational asks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).

In order to be entitled to a 50 percent rating under DC 9411, the 
evidence must show that the Veteran's PTSD causes occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of only 
highly learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing effective work and social 
relationships.

The Board has reviewed the evidence of record during the period 
in question and finds that Veteran's disability picture most 
nearly approximates a 50 percent evaluation under DC 9411.  
Indeed, the 10 percent rating currently in effect, is intended to 
reflect only mild or transient symptoms that only occasionally 
impair the Veteran.  Here, however, VA clinical records 
demonstrate continuous symptoms of PTSD throughout the entire 
rating period on appeal.  Significantly, the record demonstrates 
that the Veteran experiences difficulty in establishing and 
maintaining effective work and social relationships. 

Symptoms consistent with a 50 percent rating have been 
demonstrated throughout the rating period on appeal.  For 
example, an April 2008 treatment record noted blunted affect.  An 
April 2009 Tennessee Army National Guard Psychiatry/ Psychology/ 
PTSD Questionnaire noted restricted affect.  Although his speech 
and thought processes were described as normal throughout the 
rating period on appeal, the Veteran complained of memory 
problems at a September 2008 VA treatment record.  His insight 
and judgment were described as poor at an April 2008 VA treatment 
visit. 

Significantly, the record clearly demonstrates that the Veteran 
has difficulty in establishing effective work and social 
relationships.  For example, at his February 2008 VA examination 
he reported that he had some friends from the armory and in other 
places that he could talk to.  However, he later reported that he 
was not close to his friends.  The VA examiner noted that it 
appeared the Veteran did not have much interest in having any 
close emotional attachments.  The examiner noted that the Veteran 
seemed to have some vigilance and guardedness when he was around 
anybody who was different, who looks Arabic or darker skin color, 
and becomes very guarded around them.  Significantly, the VA 
examiner determined that the Veteran was mildly to moderately 
impaired socially and recreationally.  The Veteran indicated in a 
September 2008 statement that his animosity "toward dark skin 
people also has worsen[ed], I see them and I black out and 
thought[s] run through my head that are untrustworthy and 
unstable.  I feel as they are a threat. And anxiety and nerves 
take over."  

The record also demonstrates that the Veteran has difficulty 
maintaining effective work relationships.  The Board has 
considered a June 2009 Physical Profile which indicated that the 
Veteran was no longer deemed "deployable" with the Tennessee 
National Guard due to his PTSD.  The Veteran reported at a July 
2009 VA examination, undertaken to evaluate an unrelated service-
connected disorder, that his usual occupation was that of an army 
reserve combat engineer.  He stated that he had recently quit due 
to PTSD symptoms.  Additionally, a February 2008 VA examiner 
considered that the Veteran had not worked since he returned from 
Iraq.  He stated however that the Veteran cared for his parents 
and did all the work they expected of him.  The VA examiner 
indicated it was difficult to know if there was any vocational 
impairment due to his anxiety disorder.  No opinion was rendered 
with respect to his PTSD.  There is no indication that the 
Veteran no longer cares for his parents. 

Based on this evidence, the Veteran clearly demonstrates 
difficulty in maintaining effective work and social 
relationships. It is evident that he has some social 
relationships.  Further, although his PTSD was deemed to preclude 
him from working for the National Guard, he still is able to work 
in the capacity as a caregiver for his parents.  

Having determined that the Veteran is entitled to a 50 percent 
the Board will consider whether he is entitled to a higher 
evaluation for the entire time on appeal under the criteria for 
evaluating mental disorders under 38 C.F.R. § 4.130 (2010).  

In order to be assigned the next-higher 70 percent rating, the 
evidence must show that the Veteran's PTSD causes occupational 
and social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130, DC 9411. 

The Board has reviewed the evidence of record and finds that the 
evidence does not support a higher rating.  

The Board has considered that the Veteran reported some thoughts 
of suicidal ideation, but not within 30 days, at a September 2008 
VA treatment visit.  However, he reported never having suicidal 
ideation at his February 2008 VA examination. He denied suicidal 
and homicidal ideation at April 2008, August 2008, and September 
2009 VA treatment visits. Despite some references to past 
suicidal ideation, the weight of the competent evidence does not 
support a 70 percent rating for the Veteran's PTSD.  Put another 
way, even if suicidal ideation was established, the totality of 
the evidence is against the finding of a rating in excess of 50 
percent.   


Next, the evidence of record does not note that the Veteran 
experiences obsessional rituals.  Further, the evidence does not 
show that his speech has been intermittently illogic, obscure, or 
irrelevant.  For example, the February 2008 VA examination noted 
the Veteran's speech was of normal rate and rhythm.  His speech 
was described a normal in volume, amount, rate and tone in an 
April 2008 VA treatment record.   December 2008 and January 2009 
VA treatment records noted coherent speech of normal rate and 
level.  His thought processes have similarly been assessed as 
normal.  For example, the February 2008 VA examiner noted that 
there did not appear to be evidence of any thought disorder.  An 
April 2008 VA treatment record noted that his thought process was 
logical, linear and goal-directed.  His thought process was 
described as linear in December 2008 and January 2009 VA 
treatment records.  This evidence does not support a rating in 
excess of 50 percent.

Next, the objective evidence of record also fails to demonstrate 
near-continuous panic attacks or depression which affects his 
ability to function independently.  While the evidence shows 
significant anxiety and depression, the weight of evidence does 
not support a determination that they affect his ability to 
function independently.  For example, the February 2008 VA 
examiner noted that the Veteran was independent of others to 
perform activities of daily living and seemed capable of managing 
his own financial affects.  This evidence does not support a 
rating in excess of 50 percent.

Further, even though the evidence of record additionally 
discussed his problems relating to others, he does not appear to 
have impaired impulse control.  The Board has considered that the 
Veteran reported having had an altercation in April 2008 at an 
August 2008 VA treatment visit; however, the Veteran reported it 
had occurred following the consumption of alcohol.  Further, the 
overall evidence throughout the record demonstrates intact 
judgment and insight.  Specifically, although an April 2008 VA 
treatment record noted poor insight and judgment most treatment 
records did not demonstrate similar findings.  For example, 
December 2008 and January 2009 VA treatment records noted fair 
insight and appropriate judgment.  His insight and judgment were 
described as good in a September 2009 VA treatment record. 
This evidence does not warrant a higher rating than 50 percent. 

The evidence of record also does not demonstrate any spatial 
disorientation.  For example, the February 2008 VA examiner noted 
that the Veteran was oriented to person, place, time and purpose.  
He was described as oriented to all spheres at September 2007, 
April 2008, and January 2009 VA treatment visits.

Further, the record does not demonstrate neglect of personal 
appearance and hygiene.  For example, the February 2008 VA 
examiner noted that the Veteran was casually and neatly dressed. 
An April 2008 VA treatment note reflected that the Veteran was 
adequately groomed and dressed.  Appropriate grooming and hygiene 
were noted in December 2008 and January 2009 VA treatment 
records.  Given that spatial disorientation and neglect of 
personal appearance and hygiene have not been demonstrated, a 
rating in excess of 50 percent is not warranted.

Next, the evidence of record reflects some difficulty in 
maintaining effective relationships.  For example, at his 
February 2008 VA examination, although he reported some friends 
he indicated that he was not close to them.  He indicated that he 
cared for his parents.  These findings are consistent with a 50 
percent rating ("difficulty" in establishing and maintaining 
effective relationships) but not a 70 percent rating (an 
"inability" to establish and maintain effective relationships).  

The Board has also considered the Veteran's contentions that he 
had to retire from his job, in part, due to his PTSD.  Although 
the Veteran was involuntarily separated from the Tennessee 
National Guard due to his PTSD, there is no indication that he is 
unable to work due to his PTSD.  For example, the February 2008 
VA examiner noted that the Veteran took care of his parents.  
There is no indication that the Veteran no longer cares for them.  
As previously noted, a VA examination was scheduled for December 
2009 to provide the Veteran a more contemporaneous VA examination 
to determine the more recent severity of his PTSD; however, the 
Veteran failed to report to the examination.

As such, although the Board acknowledges that Veteran's 
contentions of having difficulty adapting to stressful 
circumstances at work, the overall weight, of the objective 
psychiatric findings throughout the period in question, does not 
reflect a disability picture commensurate to the next higher 70 
percent evaluation.   Again, the Board recognizes that the 
absence of symptoms delineated under a 70 percent rating does not 
preclude the assignment of a 70 percent rating.  See Mauerhan v. 
Principi, 16 Vet. App. 436 (2002).  However, absence of these 
symptoms is persuasive.  Indeed, as shown above, the evidence 
simply does not more merely approximate the criteria for a higher 
(70 percent rating).  The Board finds that the VA examiner's 
professional opinion that the Veteran's PTSD symptoms at most has 
moderately impaired his social functioning, in combination with 
his GAF score reflecting moderate symptoms, and evidence of 
difficulty in establishing effective work relationships is most 
consistent with a 50 percent disability rating. 

The Board has also considered the Veteran's Global Assessment of 
Functioning (GAF) score assigned at his February 2008 VA 
examination and various VA treatment records.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM 
IV)).  

Here, the February 2008 VA examination revealed a GAF score of 
65.  VA treatment records reflected the following GAF scores: 60 
(April 2008), 30 (April 2008), 35 (September 2008), 45 (September 
and October 2008), 45 (February 2009), and 45 (September 2009).  
The GAF scores referable to the Veteran's PTSD, range essentially 
from 30 to 65.  

In this regard, GAF, scores ranging from 21 to 30 reflect 
behavior which is considerably influenced by delusions or 
hallucinations OR serious impairment in communication or judgment 
(e.g. sometimes incoherent, acts grossly inappropriately, 
suicidal preoccupations) OR inability to function in almost all 
areas (e.g. stays in bed all day; no job, home, or friends).  GAF 
scores ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g. speech is at times illogical, 
obscure, or irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, thinking, or 
mood (e.g. depressed man avoid friends, neglects family, and is 
unable to work; child frequently beats up younger children, is 
defiant at home, and is failing at school).  GAF scores ranging 
from 41 to 50 reflect serious symptoms (e.g. suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning  (e.g. 
no friends, unable to keep a job).  While GAF scores of 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co- workers).  GAF scores of 
61-70 reflect some mild symptoms (e.g. depressed mood and mild 
insomnia) OR some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within in the 
household) but generally functioning pretty well, has some 
meaningful interpersonal relationships. 

Despite the seriousness of the symptoms associated with the low 
GAF scores of 30, 35 and 45, the Board finds that these scores 
are not consistent with the evidence of record.  For example, the 
evidence of record does not demonstrate that the Veteran was 
influenced by delusions or hallucinations or had serious 
impairment in communication or judgment, as required for a GAF 
score between 21 and 30.  Further, although he was deemed unable 
to continue with the National Guard due to his PTSD he is able to 
care for his parents and reported that he has some friends.  
Therefore, the GAF score of 30 is not reflective of the evidence 
of record.  

Moreover, the GAF score of 35 is not reflective of the overall 
evidence of record.  For example, the February 2008 VA 
examination noted the Veteran's speech was of normal rate and 
rhythm.  His speech was described a normal in volume, amount, 
rate and tone in an April 2008 VA treatment record.  December 
2008 and January 2009 VA treatment records noted coherent speech 
of normal rate and level. Further, as previously noted he is 
still able to care for his parents. 

Additionally, the GAF score of 45 reflecting more serious 
symptoms is not consistent with the evidence of record.  For 
example, the evidence does not demonstrate chronic suicidal 
ideation, severe obsessional rituals or frequent shoplifting.  
Further, the evidence demonstrates that the Veteran had some 
friends and was still able to care for his parents. 

Rather, the Board finds that the Veteran's GAF score of 60 is 
most consistent with the evidence of record, thus confirming that 
a rating of 50 percent is warranted in this case.  As previously 
mentioned, GAF scores ranging from 51 to 60 reflect moderate 
symptoms.  As described above, the evidence demonstrates that the 
Veteran had few friends and has difficulty in social and 
occupational functioning.  The GAF score of 65, provided at his 
February 2008 VA examination does not adequately consider the 
severity of the Veteran's PTSD, as the evidence shows chronic 
sleep impairment and difficulty in both social and occupational 
functioning. 

Based on an evaluation of all the evidence of record, the Board 
finds that the Veteran's PTSD signs and symptoms are consistent 
with 'difficulty' in establishing and maintaining effective 
relationships, but not an 'inability' to do so.

The Board has also considered the statements of the Veteran that 
his disability is worse.  In rendering a decision on appeal, the 
Board must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because 
this requires only personal knowledge as it comes to him through 
his senses. Layno, 6 Vet. App. at 470.  He is not, however, 
competent to identify a specific level of disability of this 
disorder-according to the appropriate diagnostic codes.  

Such competent evidence-concerning the nature and extent of the 
Veteran's PTSD -has been provided by the medical personnel who 
have examined him during the current appeal and who have rendered 
pertinent opinions in conjunction with the evaluations.  The 
medical findings (as provided in the examination reports) 
directly address the criteria under which this disability is 
evaluated.  

Based on the evidence, the Board finds that an evaluation in 
excess of 50 percent is not warranted. 

The Board has additionally considered whether the Veteran is 
entitled to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2010).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).  Accordingly, the Board will 
address the possibility of the assignment of an extraschedular 
rating for the increased disability rating at issue.

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
acquired psychiatric disorder is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
psychiatric disability with the established criteria found in the 
rating schedule for mental disorders shows that the rating 
criteria reasonably describes the Veteran's disability level and 
symptomatology; as discussed above, the rating criteria considers 
the effect on both social function and on employment. 

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
Board acknowledges that the Veteran visited an Emergency Clinic 
for his PTSD in April 2008 and entered a substance abuse 
treatment program in September 2008, however the record does not 
show that the Veteran has required frequent hospitalizations for 
his PTSD.  

Further, the Board acknowledges that the National Guard 
determined that the Veteran's PTSD affected his ability to work 
in the capacity of the National Guard.  However, his symptoms 
have been adequately considered by the schedular rating.  
Specifically, the scheduler rating criteria for acquired 
psychiatric disorders adequately considers the Veteran's 
occupational and social functioning.  As this decision outlines 
above, his PTSD was manifested by no more than reduced 
reliability and productivity with "difficulty" in establishing 
and maintaining effective work and social relationships.
 
In short, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, therefore, 
adequate.  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted. 


ORDER

A 50 percent rating, but no more, for PTSD is granted, subject to 
the laws and regulations governing the award of monetary 
benefits.  


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States 
Court of Appeals for Veterans Claims (Court) held that a claim 
for a total rating based on individual unemployability (TDIU) is 
part of an increased rating claim when such claim is expressly 
raised by the Veteran or reasonably raised by the record.  Here, 
the Veteran indicated in his September 2008 notice of 
disagreement that he could not work because of his PTSD.  The 
Board finds that the issue of TDIU has been reasonably raised by 
the record and is, thus, properly before the Board by virtue of 
his increased-rating claim pursuant to Rice.

Having determined that the issue of TDIU is properly raised by 
the record, the Board finds that further development is necessary 
prior to adjudicating the claim.  In this regard, the law 
provides that a TDIU may be granted upon a showing that the 
Veteran is unable to secure or follow a substantially gainful 
occupation due solely to impairment resulting from his or her 
service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

As an initial matter, the Board acknowledges that the Veteran is 
currently service connected for his PTSD at 50 percent disabling 
(pursuant to this decision), and sinusitis at 10 percent 
disabling.  Thus, at the present time, the Veteran does not meet 
the schedular requirements of 38 C.F.R. § 4.16(a).   

Given the evidence of record demonstrating that the Veteran may 
be unemployable, and in contemplation with the guidance set forth 
in VBA Training Letter 211A (01-02) (which provides guidance on 
how to handle and adjudicate claims for TDIU), the Board has 
little choice but to Remand this matter to afford the Veteran a 
VA examination.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA 
examination with opinion to determine 
whether he is unemployable solely due to 
his service-connected disabilities. 

Any and all studies, tests, and evaluations 
deemed necessary by the examiner should be 
performed.  The examiner should be 
requested to review all pertinent records 
associated with the claims file and to 
comment on the effect of the Veteran's 
service-connected disabilities on his 
ability to engage in any type of full-time 
employment and whether, in the examiner's 
opinion, the service-connected disabilities 
alone are of such severity to result in 
unemployability.

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important 'that each disability 
be viewed in relation to its history[,]' 38 
C.F.R. § 4.1, copies of all pertinent 
records in the appellant's claims file, or 
in the alternative, the claims file, must 
be made available to the examiner for 
review.

The examiner should explain the rationale 
for any opinion given regarding the effect 
of the Veteran's service-connected 
conditions on his ability to obtain or 
maintain employment, to include discussion 
of obstacles and challenges he might face, 
and his capability for performing sedentary 
employment in light of his past employment 
experience.  The examiner should note that 
consideration may be given to the Veteran's 
level of education, special training, and 
previous work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  The question is whether the 
Veteran is capable of performing the 
physical and mental acts required by 
employment, not whether the Veteran can 
find employment.

2.  Upon completion of the above, 
readjudicate the issue on appeal, to 
include a determination as to whether 
referral of the Veteran's TDIU claim to 
the appropriate department officials 
under 38 C.F.R. 
§ 4.16(b) for extraschedular 
consideration is warranted.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case that contains notice of all 
relevant actions taken, including a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response by the 
Veteran and his representative.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


